Citation Nr: 0416740	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  01-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

This appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant and his representative if further action is 
required on his part.  

REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This law has been in effect 
since November 2000, prior to the initial rating decision 
issued in this claim, and it is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The veteran must be notified of this new law as it relates to 
his particular appeal, including what specific evidence he is 
responsible for obtaining and submitting, himself, and what 
evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In his claim, received in May 2000, the veteran states that 
he has been receiving disability benefits from the Social 
Security Administration (SSA) for his heart condition.  While 
the 1989 SSA decision is of record, the medical records 
relied on in making the determination should be obtained and 
incorporated into the claims file.  38 U.S.C. § 5103A (West 
2002).  

Therefore, this case is REMANDED for the following:

1.  The veteran and his representative 
should be sent a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  The Social Security Administration 
should be contacted and asked for copies 
of all the medical records considered in 
granting disability benefits in the 1989 
decision.

4.  After the development requested above 
has been completed to the extent 
possible, any other development deemed 
necessary should undertake and the record 
should again be reviewed.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




